Case: 17-30414      Document: 00514241498         Page: 1    Date Filed: 11/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 17-30414
                                                                                      Fif h Circuit

                                                                                    FILED
                                  Summary Calendar                          November 17, 2017
                                                                               Lyle W. Cayce
SAUL REED,                                                                          Clerk


              Plaintiff - Appellant

v.

RECEIVABLE RECOVERY SERVICES, L.L.C.,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-12666


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Saul Reed sued Receivable Recovery Services, LLC (“RRS”), a consumer
debt collection agency, under the Fair Debt Collection Practices Act, 15 U.S.C.
§ 1692, (“FDCPA”) and the Louisiana Unfair Trade Practices and Consumer
Protection Act (“LUTPA”), LA. STAT. ANN. § 51:1401–18 (2006). The district




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30414     Document: 00514241498     Page: 2   Date Filed: 11/17/2017



                                  No. 17-30414
court granted summary judgment in favor of RRS. Mr. Reed appeals. We
AFFIRM.
                                        I
      RRS is a debt collection agency that sought to collect an unpaid
ambulance bill from Mr. Reed on behalf of Acadian Ambulance Service. RRS
first sought collection of the $1,556.53 bill on January 17, 2016, when it mailed
Mr. Reed a written notice that explained his rights under the FDCPA. Mr.
Reed failed to dispute liability for any part of the debt within 30 days. On three
occasions, February 17 and 19 and March 7, 2016, different RRS collectors
spoke briefly with Mr. Reed.
      Mr. Reed alleges that this RRS representative’s statement in the
February 17 call was false, deceptive, and misleading to the unsophisticated
consumer under §§ 1692e and 1692f: “[j]ust you stepping inside that ambulance
is a good $2,000, so you got a deal. They cut you a break on this.” Mr. Reed also
challenges the representative’s statement in the February 17 call that RRS
“will pursue other options and [the debt] will get paid one way or another.” He
contends this statement violates §§ 1692d, 1692e, and 1692f. Mr. Reed also
contends the approximately 14 calls in a five-week period violates § 1692d(5).
Finally, he submits these RRS practices also violate LUTPA.
                                       II
      We review a grant of summary judgment de novo, applying the same
standard as the district court. E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694
(5th Cir. 2014). Summary judgment is appropriate if “the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
                                       III
      The district court appropriately granted summary judgment in favor of
RRS. Congress enacted the FDCPA “to eliminate abusive debt collection
                                        2
    Case: 17-30414    Document: 00514241498      Page: 3   Date Filed: 11/17/2017



                                 No. 17-30414
practices by debt collectors, to insure that those debt collectors who refrain
from   using   abusive   debt   collection   practices   are   not   competitively
disadvantaged, and to promote consistent State action to protect consumers
against debt collection abuses.” 15 U.S.C. § 1692(e). The FDCPA provides, “[a]
debt collector may not use any false, deceptive, or misleading representation
or means in connection with the collection of any debt.” 15 U.S.C. § 1692e.
When considering whether the statement “stepping inside that ambulance is a
good $2,000, so you got a deal” was false, deceptive and misleading to an
unsophisticated consumer, the court must consider the statement in the
context of the entire communication. See Gonzalez v. Kay, 577 F.3d 600, 607
(5th Cir. 2009) (“We do not construe the disclaimer in isolation but must
analyze whether the letter is misleading as a whole.”). The representative’s
statement that Mr. Reed “got a deal” was in response to Mr. Reed asking for
the representative’s opinion on whether she thought $1,500 for an ambulance
ride was reasonable. Importantly, the representative made clear that the debt
owed was $1,556.53, not $2,000. Because RRS did not misrepresent the amount
of debt Mr. Reed owed and because the “you got a deal” comment was in
response to Mr. Reed soliciting an opinion, the district court properly concluded
that this statement does not offend § 1962e.
       Next, the “one way or another” comment did not violate §§ 1692d, 1692e,
or 1692f. Mr. Reed submits that this statement is untrue, constitutes a threat
to take action that RRS cannot legally take or that RRS does not intend to take,
so it is deceptive or misleading to the unsophisticated consumer because it
implies that RRS will extract the debt through extra-judicial or illegal actions.
Indeed, when read in context, the comment is neither hostile nor threatening,
and RRS did, in fact, pursue other options to recover the debt after the
February 17 phone call. Accordingly, the district court appropriately
determined this statement did not violate §§ 1692e(5), 1692d(1)-(2), or 1692f.
                                       3
    Case: 17-30414     Document: 00514241498      Page: 4    Date Filed: 11/17/2017



                                  No. 17-30414
      The approximately 14 phone calls—six of which were not answered and
about the same amount were answered but the person answering hung up—
over five weeks likewise did not violate the FDCPA. The district court did not
err in reasoning that no jury could find that these few phone calls, which
stopped immediately upon RRS receiving the cease and desist letter,
constituted abuse or harassment. 15 U.S.C. § 1692(d); see e.g., Karp v. Fin.
Recovery Servs., Inc., No. 12-985, 2013 WL 6734110, at *6 (W.D. Tex. Dec. 18,
2013) (finding that six calls over a two-week period did not establish intent to
harass); Bell v. CSD Collection Specialist, No. 11-280, 2013 WL 311841, *3
(M.D. La. Jan. 25, 2013) (holding that that debt collector’s five calls to plaintiff
on four days over a 13-day period did not raise a genuine issue of material fact
regarding whether the debt collector harassed debtor).
      Finally, LUTPA affords a cause of action to any person “who suffers any
ascertainable loss of money or movable property . . . as a result of the use or
employment by another person of an unfair or deceptive method, act, or
practice.” LA. STAT. ANN. § 51:1409A (2006). The record is void of evidence that
Mr. Reed has suffered any loss as a result of RRS’s collection efforts. His claim
must fail as a matter of law. See id.
      Accordingly, the district court is AFFIRMED.




                                         4